DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant's amendment filed on 0811/2021 has been entered.  Claims 1-14, 19-20, 25-26, 28-30 are previously cancelled.  No claims have been amended or added.  Claims 15-18, 21-24, 27, and 31-35 are still pending in this application, with claims 21-24 and 34 withdrawn, and claims 15, 21, and 27 being independent.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the limitation wherein “determining an integrated signal over each of a plurality of time periods occurring during each of a plurality of respiration cycles of the patient using the absolute value of the first sensed signal, determining a respiration rate based at least in part on the determined integrated signals”. The cited prior arts to Demmer (US 2015/0173655 A1) and Chan (US 2014/0228692 A1) disclose the steps for determining an integrated signal over the absolute value of a sensed accelerometer signal, but failed to teach each and every feature required by the claims.  
Election/Restrictions
Claims 21-24 and 34, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I and II as set forth in the Office action mailed on 05/17/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MINH DUC G PHAM/Examiner, Art Unit 3792      

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792